Citation Nr: 1126024	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-29 436	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether an August 2001 rating decision denying a claim for a total disability rating for individual unemployability (TDIU) contains clear and unmistakable error.

2.  Entitlement to an effective date prior to April 25, 2001, for TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from August 1957 to November 1960 and from April 1966 to March 1978.

This case arises to the Board of Veterans' Appeals (Board) from a November 2004-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted TDIU effective from March 15, 2004.  The Veteran appealed for an earlier effective date.  In August 2005, the RO granted an earlier effective date of April 25, 2001, for TDIU benefits.  The Veteran continued his appeal for an effective date earlier than April 25, 2001, for TDIU. 

In February 2009 and again in April 2010, the Board remanded the case for development.  

An earlier effective date for grant of TDIU is addressed in the REMAND portion of the decision and is remanded to the RO through VA's Appeals Management Center (hereinafter: AMC). 


FINDINGS OF FACT

1.  In pertinent part of a May 2000 decision, the RO denied entitlement to TDIU. 

2.  In April 2001, the Veteran submitted a timely notice of disagreement (hereinafter: NOD) to the May 2000 decision.

3.  In August 2001, the RO again denied entitlement to TDIU.

4.  In November 2004, the RO granted TDIU effective March 15, 2004; the Veteran submitted a timely NOD to the effective date.  

5.  In August 2005 the RO issued a new rating decision granting an earlier effective date for TDIU of April 25, 2001; the Veteran continued his appeal for an earlier effective date for TDIU.  

6.  In February 2009, the Board remanded the claim for an effective date earlier than April 25, 2001, for TDIU for further development.  

7.  No decision that denies TDIU and that was issued prior to April 25, 2001, has become final.  


CONCLUSION OF LAW

The August 2001 rating decision in question did not become final and cannot be attacked on the basis of alleged CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist claimants in substantiating claims for benefits does not apply to claims of CUE in a prior final RO decision.  Parker v. Principi, 15 Vet. App. 407 (2002).  In a March 2009 notice letter, the claimant was notified that a successful CUE claim involves the showing of undebatable error in the decision in question.  There is no further duty to notify or assist the claimant.

CUE in an August 2001 Rating Decision

Final determinations will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior final decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A: 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error, of fact or law, that is undebatable, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  

In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied; and (2) that an error occurred based on the record and the law that existed at the time the decision was made; and (3) that had the error not been made the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Notwithstanding the above-mentioned strict evidence standard that must be met in order to demonstrate CUE in a prior final RO rating decision, in this case, the August 2001 rating decision that is allegedly based on CUE has not become final, as explained below.  

The Board noted, in its October 1998 decision, that the Veteran had earlier raised the issue of entitlement to TDIU.  The Board referred the TDIU claim to the RO for development.  

In pertinent part of a May 2000 decision, the RO denied TDIU.  The Veteran submitted a timely NOD in April 2001.  The RO erroneously considered the NOD to be a new claim for TDIU; however, the Veteran's April 2001 letter contains all required indices of a valid NOD.  Gallegos v Gober, 14 Vet. App. 50 (2000) (the Court stressed that according to 38 U.S.C.A. § 7105, an NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the AOJ (in this case, the RO); (4) be filed with one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative).  The Veteran's letter of April 2001 meets all five criteria for an NOD found at 38 U.S.C.A. § 7105.  Thus, because the Veteran submitted a timely NOD to the May 2000 RO rating decision, that decision did not become final. 

The RO did not issue a statement of the case (hereinafter: SOC) addressing entitlement to TDIU.  The RO developed the TDIU claim and then, in a November 2004 rating decision, granted TDIU effective from March 15, 2004.  On March 15, 2004, the RO had received another letter from the Veteran mentioning that a service-connected disability was totally disabling.  

Upon receiving the November 2004 rating decision that granted TDIU effective March 15, 2004, the Veteran submitted a timely NOD to the effective date.  In response to the NOD, in August 2005 the RO issued a new rating decision granting an earlier effective date for TDIU of April 25, 2001.  The RO immediately issued an SOC addressing this earlier effective date.  The Veteran timely filed a VA Form 9, Appeal to the Board of Veterans' Appeals, in September 2005.  

In February 2009, the Board remanded the claim for an effective date earlier than April 25, 2001, for TDIU, for further development.  The Board noted (erroneously) that an August 2001 RO rating decision that denied TDIU had not been appealed and had become final.  The Board's notation is erroneous because the prior, May 2000, RO rating that denied TDIU had been timely appealed.  Therefore, the August 2001 rating decision cannot represent a final decision, because the issue of entitlement to TDIU was already on appeal.  Moreover, because the August 2001 rating decision did not become final, no CUE claim may arise from it.  See Link v. West, 12 Vet. App. 39, 44 (1998) (holding that CUE claim does not exist, as matter of law, where there is no prior final RO decision).  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The appeal for a finding of CUE in an August 2001 rating decision must therefore be denied.  




ORDER

An August 2001 rating decision did not become final and no CUE claim may arise from it; the appeal for CUE in an August 2001 rating decision is therefore denied.  


REMAND

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

§ 4.16(b) allows for extra-schedular consideration of cases in which Veterans who are unemployable due to service-connected disabilities, but who do not meet the percentage standards set forth in § 4.16(a).  There must be a determination that the Veteran's service-connected disability is sufficient to produce unemployability without regard to advancing age or non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Assignment of TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  VA must determine whether the Veteran is capable of performing the physical and mental tasks required of employment, not whether the Veteran can find employment.  Id.

The effective date for increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b) (2).  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  38 C.F.R. § 3.400 (a).

Increases (1) General.  Except as provided in paragraph (0) (2) of this section and § 3.401 (b), date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) (1).  § 3.401 (b) addresses effective dates of award of additional compensation for dependents, which is not applicable here.

(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim. 38 C.F.R. § 3.400(o) (2).  

The date that the RO received the claim for TDIU must be carefully considered as a possible basis for the effective date for that benefit.  In December 1995, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, concerning issues no longer before the Board.  The form is date-stamped by the RO as having been received on December 22, 1995.  This substantive appeal is pertinent to the effective date for TDIU because in it, the Veteran claimed that he was totally disabled from working.  This raises the issue of entitlement to TDIU.  In its October 1998 decision, the Board referred a TDIU claim to the RO, noting that the Veteran had raised the issue during a July 1998 hearing.  Ultimately, the TDIU claim was granted effective from April 25, 2001.  Thus, for consideration is whether TDIU may be assigned for any portion of the appeal period between December 22, 1995, and April 25, 2001.  

A rating code sheet dated in August 2005 reflects that all service-connected disabilities combined to 20 percent disabling from April 1, 1978, 30 percent disabling from February 21, 1995, 70 percent disabling from April 25, 2001, and 90 percent disabling from April 30, 2001.  Thus, prior to April 25, 2001, the schedular requirements for TDIU, as set forth at 38 C.F.R. § 4.16 (a) were not met, as the combined service-connected disability rating was only 20 percent.  This means that the extra-schedular provisions set forth at §§ 4.16 (b) and 3.321(b) must be considered for any period prior to April 25, 2001.  This also means that the Board cannot proceed further in this consideration until further development is accomplished.  

38 C.F.R. § 3.321(b) (2010), provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  However, according to VAOPGCPREC 6-96, the Board lacks jurisdiction to address an extra-schedular evaluation in the first instance.  Moreover, in Smallwood v Brown, 10 Vet. App 93, 98 (1997) the Court reiterated, "It was established in Floyd v. Brown, 9 Vet. App. 88. 94-96 (1996), that the BVA cannot consider an extraschedular rating in the first instance; ... 38 C.F.R. § 3.321(b) requires consideration in the first instance by the Under Secretary for Benefits..."  

Because the Board cannot consider an extra-schedular rating in the first instance, the Veteran's assertion of unemployability for any period prior to April 25, 2001, requires that the matter be referred to the VA Central Office for initial consideration.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, this case is remanded to the AMC for the following action:

The AMC should submit the claim for an extra-schedular total rating for the period prior to April 25, 2001, to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration in accordance with 38 C.F.R. § 3.321 (b).  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


